DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 101
The claims, and specifically with attention to claims 8 and 15 have been reviewed for 101 issues.  There is however not an issue regarding a transitory/signal per se interpretation of the claims given that paragraph 44 of the specification discloses the designs as only non-transitory.  Also of note is that the specification defines storage medium while the claim recited storage media, and because “media” is just the plural of “medium” a definition of “computer readable storage medium” in the spec would similarly limit the claim recitation “computer readable storage media” .  As such no rejection of the claims under USC 101 has been necessitated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kodukula (herein after Kod)(US Pub 20030236649) in view of Naidu (US Pub 20130304395) and Ba (US Pub 20170276660, see IDS).
Re claim 1, Kod discloses a computer-implemented method for chemical detection for a water source (Paragraph 29), the computer-implemented method comprising: 
Receiving (Paragraphs 29, 34-39, 41), from a network device (Paragraphs 29, 34-39, 41) of a plurality of network devices (Paragraphs 29, 34-39, 41), data (Paragraphs 29, 34-39, 41), wherein the data (Paragraphs 29, 34-39, 41) includes at least one of image data, video data (Paragraph 38), chemical sensor data (Paragraphs 29, 34-39, 41), and biosensor data (Paragraphs 29, 34-39, 41); 
Updating (Paragraphs 29, 42, 44-49), a predictive model (Paragraphs 29, 42, 44-49) with the data (Paragraphs 29, 42, 44-49); 

determining (Paragraphs 29, 50-51, 53-54), to send an alert (Paragraphs 29, 50-51, 53-54) based on the predictive function of the predictive model (Paragraphs 29, 50-51, 53-54); and 
sending (Paragraphs 29, 50-51, 53-54), the alert to a user device (Paragraphs 29, 50-51, 53-54); however Kod fails to explicitly disclose (1) wherein the predictive function of the predictive model is a table of possible chemical compositions; and (2) wherein the above functions are performed by one or more processors.
Regarding item (1) above, this design is however disclosed by Naidu.  Naidu discloses wherein the predictive function of the predictive model is a table (Figures 16, 19 and 20; Paragraphs 253-254, 263-264, 267, 270; Figures show prediction table implementation) of possible chemical compositions (Figures 16, 19 and 20; Paragraphs 253-254, 263-264, 267, 270; Figures show prediction table implementation).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kod in order to incorporate the predictive table design as shown in Naidu as it would be obvious to one of skill in the art that when using and updating a predictive model for comparisons to a test or current data point as the table allows for an organized database structuring that can be updated or expanded to meet the conditional needs of a given environment while also allowing for indexing to be used to more quickly navigate and compare the data trends.
Regarding item (2) above, this design is however disclosed by Ba.  Ba discloses performing the water analysis functions through the use of one or more processors (Figure 2 element 105; Paragraphs 4, 28, 30).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kod in order to incorporate the design as shown in Ba as it is obvious to one of skill in the art the use, application and 

Re claim 7, the combined disclosure of Kod, Naidu and Ba as a whole discloses the computer-implemented method of claim 1, Kod further discloses wherein the data is video data (Paragraph 38); and Ba further discloses wherein the data is unstructured picture data (Paragraphs 19-21, 23, 37, 39).

Re claim 8, Kod discloses a design comprising: 
receive (Paragraphs 29, 34-39, 41) from a network device (Paragraphs 29, 34-39, 41) of a plurality of network devices (Paragraphs 29, 34-39, 41), data (Paragraphs 29, 34-39, 41), wherein the data (Paragraphs 29, 34-39, 41) includes at least one of image data, video data (Paragraph 38), chemical sensor data (Paragraphs 29, 34-39, 41), and biosensor data (Paragraphs 29, 34-39, 41); 
update (Paragraphs 29, 42, 44-49) a predictive model (Paragraphs 29, 42, 44-49) with the data (Paragraphs 29, 42, 44-49); 
receive (Paragraphs 29, 42, 48-50) a predictive function from the predictive model (Paragraphs 29, 42, 48-50); 
determine (Paragraphs 29, 50-51, 53-54), to send an alert (Paragraphs 29, 50-51, 53-54) based on the predictive function of the predictive model (Paragraphs 29, 50-51, 53-54); and 

Regarding item (1) above, this design is however disclosed however disclosed by Naidu.  Naidu discloses wherein the predictive function of the predictive model is a table (Figures 16, 19 and 20; Paragraphs 253-254, 263-264, 267, 270; Figures show prediction table implementation) of possible chemical compositions (Figures 16, 19 and 20; Paragraphs 253-254, 263-264, 267, 270; Figures show prediction table implementation).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kod in order to incorporate the predictive table design as shown in Naidu as it would be obvious to one of skill in the art that when using and updating a predictive model for comparisons to a test or current data point as the table allows for an organized database structuring that can be updated or expanded to meet the conditional needs of a given environment while also allowing for indexing to be used to more quickly navigate and compare the data trends.
Regarding item (2) above, this design is however disclosed by Ba.  Ba discloses wherein the design comprises a computer program product (Paragraphs 5, 49-53) for chemical detection for a water source (Paragraphs 5, 49-53), the computer program product (Paragraphs 5, 49-53) comprising: one or more computer readable storage media (Paragraphs 5, 49-53) and program instructions (Paragraphs 5, 49-53) stored on the one or more computer readable storage media (Paragraphs 5, 49-53), the program instructions (Paragraphs 5, 49-53) comprising: processing steps and further wherein the 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kod in order to incorporate the design as shown in Ba as it is obvious to one of skill in the art the use, application and expected functionality of processors and implementing processing steps in computer programing given the prevalence of computing and processing technology in the specific scope of the area at hand and in the broader scope of communication and data determinations.

Re claim 14, the combined disclosure of Kod, Naidu and Ba as a whole discloses the computer program product of claim 8, Kod further discloses wherein the data is video data (Paragraph 38); and Ba further discloses wherein the data is unstructured picture data (Paragraphs 19-21, 23, 37, 39).

Re claim 15, Kod discloses a computer system for chemical detection for a water source, the computer system comprising: 
receive (Paragraphs 29, 34-39, 41) from a network device (Paragraphs 29, 34-39, 41) of a plurality of network devices (Paragraphs 29, 34-39, 41), data (Paragraphs 29, 34-39, 41), wherein the data (Paragraphs 29, 34-39, 41) includes at least one of image data, video data (Paragraph 38), chemical sensor data (Paragraphs 29, 34-39, 41), and biosensor data (Paragraphs 29, 34-39, 41); 

receive (Paragraphs 29, 42, 48-50) a predictive function from the predictive model (Paragraphs 29, 42, 48-50); 
determine (Paragraphs 29, 50-51, 53-54), to send an alert (Paragraphs 29, 50-51, 53-54) based on the predictive function of the predictive model (Paragraphs 29, 50-51, 53-54); and 
send (Paragraphs 29, 50-51, 53-54), the alert to a user device (Paragraphs 29, 50-51, 53-54); however Kod fails to explicitly disclose (1) wherein the predictive function of the predictive model is a table of possible chemical compositions; and (2) wherein the design comprises one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions comprising: and further wherein the processing steps are performed using program instructions to perform each function.
Regarding item (1) above, this design is however disclosed however disclosed by Naidu.  Naidu discloses wherein the predictive function of the predictive model is a table (Figures 16, 19 and 20; Paragraphs 253-254, 263-264, 267, 270; Figures show prediction table implementation) of possible chemical compositions (Figures 16, 19 and 20; Paragraphs 253-254, 263-264, 267, 270; Figures show prediction table implementation).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kod in order to incorporate the predictive table design as shown in Naidu as it would be obvious to one of skill in the art that when using and updating a predictive model for comparisons to a test or current data point as the table allows for an organized database structuring that can be updated or expanded to meet the conditional needs of a given environment while also allowing for indexing to be used to more quickly navigate and compare the data trends.
Regarding item (2) above, this design is however disclosed by Ba.  Ba discloses wherein the design comprises one or more computer processors (Figure 2 element 105; Paragraphs 4-5, 28, 30, 49-53); one or more computer readable storage media (Paragraphs 5, 49-53); program instructions (Paragraphs 5, 49-53) stored on the computer readable storage media (Paragraphs 5, 49-53) for execution by at least one of the one or more processors (Paragraphs 5, 49-53), the program instructions comprising: and further wherein the processing steps are performed using program instructions to perform each function (Paragraphs 5, 49-53).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kod in order to incorporate the design as shown in Ba as it is obvious to one of skill in the art the use, application and expected functionality of processors and implementing processing steps in computer programing given the prevalence of computing and processing technology in the specific scope of the area at hand and in the broader scope of communication and data determinations.







Claims 4, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kodukula, Naidu and Ba as applied to claims 1, 8 and 15 above, and further in view of Klainer (US Patent 5116759, see IDS).
Re claim 4, the combined disclosure of Kod, Naidu and Ba as a whole discloses the computer-implemented method of claim 1, Kod further discloses wherein determining to send the alert (Paragraphs 29, 50-51, 53-54) based on the table of possible chemical compositions comprises (Figures 16, 19 and 20; Paragraphs 253-
This design is however disclosed by Klainer.  Klainer discloses determining, by one or more processors, whether at least one chemical composition in the table of possible chemical compositions are listed on a water chemical contaminant list (Col. 2 lines 8-30 and Col. 6 lines 23-42).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kod in order to incorporate the list considerations as shown in Klainer in order to utilize established data and lists of established hazardous elements to better determine the severity of the issue for a found element in a given water environment.

Re claim 10, the combined disclosure of Kod, Naidu and Ba as a whole discloses the computer program product of claim 8, Kod further discloses wherein the program instructions to determine to send the alert (Paragraphs 29, 50-51, 53-54) based on the table of possible chemical compositions comprise (Figures 16, 19 and 20; Paragraphs 253-254, 263-264, 267, 270; Figures show prediction table implementation [from Naidu]): but fails however to explicitly disclose program instructions to determine whether at least one chemical composition in the table of possible chemical compositions are listed on a water chemical contaminant list.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Kod in order to incorporate the list considerations as shown in Klainer in order to utilize established data and lists of established hazardous elements to better determine the severity of the issue for a found element in a given water environment.

Re claim 18, the combined disclosure of Kod, Naidu and Ba as a whole discloses the computer system of claim 15, Kod further discloses wherein the program instructions to determine to send the alert (Paragraphs 29, 50-51, 53-54) based on the table of possible chemical compositions comprise (Figures 16, 19 and 20; Paragraphs 253-254, 263-264, 267, 270; Figures show prediction table implementation [from Naidu]): but fails however to explicitly disclose program instructions to determine whether at least one chemical composition in the table of possible chemical compositions are listed on a water chemical contaminant list.
This design is however disclosed by Klainer.  Klainer discloses program instructions to determine whether at least one chemical composition in the table of possible chemical compositions are listed on a water chemical contaminant list (Col. 2 lines 8-30 and Col. 6 lines 23-42).
.

Allowable Subject Matter
Claims 2, 3, 5, 6, 9, 10, 12, 13, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 2, 9 and 16 the prior art fails to disclose the specific implementation of color metrics for the predictive model.  Re claims 3, 10 and 17 the prior art fails to disclose the alert determinations from chemical weight percentages.  Re claims 5, 12 and 19 the prior art fails to disclose incorporating communicating the predictive table in the alert process.  Re claims 6, 13 and 20 the prior art fails to disclose the use of the color metrics in the table compound determinations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631